Exhibit 10.2

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

RUE21, INC. 2009 OMNIBUS INCENTIVE PLAN

* * * * *

Participant:

Grant Date:

Number of Restricted Stock Units granted:

* * * * *

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between rue21, inc., a
company organized in the State of Delaware (the “Company”), and the Participant
specified above, pursuant to the rue21, inc. 2009 Omnibus Incentive Plan, as in
effect and as amended from time to time (the “Plan”), which is administered by
the Committee; and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

6 Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

7 Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason. Subject to
Section 10 hereof, the Participant shall not have the rights of a stockholder in
respect of the shares underlying this Award until such shares are delivered to
the Participant in accordance with Section 9.

8 Vesting and Payment.

(a) The RSUs subject to this grant shall become unrestricted and vested as to 33
 1/3% on each of the first three anniversaries of the Grant Date specified
above, provided the Participant is then employed by the Company and/or one of
its Subsidiaries or Affiliates. There shall be no proportionate or partial
vesting in the periods prior to each vesting date and all vesting shall occur
only on the appropriate vesting date, subject to the Participant’s continued
service with the Company or any of its Subsidiaries or Affiliates on each
applicable vesting date. Except as otherwise provided herein, the shares of
Common Stock which vest each year under this Award will be issued to you within
thirty (30) days following the vesting date (or as soon as reasonably
practicable but in no event later than the 15th day of the third month following
the vesting date), subject to Participant’s satisfaction of all applicable
income and employment withholding taxes.

Certain Terminations. All unvested RSUs shall immediately become vested upon a
Termination due to (i) the Participant’s death or (ii) the Participant’s
Disability.

1. Change in Control. All unvested RSUs shall immediately become vested upon a
Change in Control; provided the Participant is continuously employed by the
Company or its Subsidiaries or Affiliates through such date.



--------------------------------------------------------------------------------

2. Effect of Detrimental Activity. The provisions of Section 10.4 of the Plan
regarding Detrimental Activity shall apply to the RSUs.

3. Forfeiture. Subject to Section 80 and Section 3(c) hereof, all unvested RSUs
shall be immediately forfeited upon the Participant’s Termination for any
reason.

9 Delivery of Shares. Subject to the provisions of the Plan or as otherwise
provided herein, the shares of Common Stock which vest under this Award will be
issued to you within thirty (30) days following the vesting of the RSUs (or as
soon as reasonably practicable but in no event later than the 15th day of the
third month following the vesting date), subject to Participant’s satisfaction
of all applicable income and employment withholding taxes.

10 Dividends and Other Distributions. Participants holding RSUs shall be
entitled to receive all dividends and other distributions paid with respect to
such shares, provided that any such dividends or other distributions will be
subject to the same vesting requirements as the underlying RSUs and shall be
paid at the time the RSUs become vested pursuant to Section 8. If any dividends
or distributions are paid in shares, the shares shall be deposited with the
Company and shall be subject to the same restrictions on transferability and
forfeitability as the RSUs with respect to which they were paid. Except as
otherwise provided herein, the Participant shall have no rights as a stockholder
with respect to any shares of Common Stock covered by any RSU unless and until
the Participant has become the holder of record of such shares.

11 Non-transferability. The RSUs, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not, prior to vesting,
be sold, exchanged, transferred, assigned or otherwise disposed of in any way by
the Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution. Any attempt to sell, exchange, transfer, assign, pledge, encumber
or otherwise dispose of or hypothecate in any way the RSUs, or the levy of any
execution, attachment or similar legal process upon the RSUs, contrary to the
terms and provisions of this Agreement and/or the Plan shall be null and void
and without legal force or effect.

12 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

13 Withholding of Tax. The Participant acknowledges that any income for foreign,
federal, state or local income tax purposes, including payroll taxes, that the
Participant is required to recognize on account of the vesting of the RSUs
and/or issuance of the shares to the Participant shall be subject to withholding
of tax by the Company. In accordance with administrative procedures established
by the Company, the Participant may elect to satisfy his or her minimum
statutory withholding tax obligations, if any, on account of the vesting of the
RSUs and/or issuance of shares, in one or a combination of the following
methods: (i) in cash or by separate check made payable to the Company and/or
(ii) by authorizing the Company to withhold from the shares to be issued to the
Participant under the Award a sufficient number of whole shares distributable in
connection with such Award equal to the applicable minimum statutory withholding
tax obligation. In the event the Participant does not make such payments when
requested or required, the Company may refuse to issue or cause to be delivered
any shares under this Agreement or any other incentive plan agreement entered
into by the Participant and the Company until such payment has been made or
arrangements for such payment satisfactory to the Company have been made.

14 Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

15 Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

16 No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without cause.



--------------------------------------------------------------------------------

17 Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary or
Affiliate) of any personal data information related to the RSU awarded under
this Agreement for legitimate business purposes (including, without limitation,
the administration of the Plan). This authorization and consent is freely given
by the Participant.

18 Compliance with Laws. This issuance of RSUs (and the shares underlying the
RSUs) pursuant to this Agreement shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act of 1933, as amended, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue this
RSU or any of the shares pursuant to this Agreement if any such issuance would
violate any such requirements.

19 Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 10
hereof) any part of this Agreement without the prior express written consent of
the Company.

20 Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

21 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

22 Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.

23 Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

24 Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of RSUs made
under this Agreement is completely independent of any other Award or grant and
is made at the sole discretion of the Company; (c) no past grants or Awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or Awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

RUE21, INC.

By:

 

 

Name:

 

 

Title:

 

 

PARTICIPANT

 

Name:

 

 

Social Security Number:

 

 